                            UN ITED STATES D ISTR ICT CO URT
                            SO UTHERN D ISTRICT O F FLORID A

                        CA SE N O .lg-cR -8ol44-sm itll/M at1hew m an


UN ITED STA TES O F A M ERICA ,
                                                                    FILED BY                  D.C .


W ILM ER H OLID EY CA STELLAN O S-A LM EN D A RES,
                                                                           AtJC 22 2218
                                                                           ANGELA E.NOBLE
                                                                          CLERK U S DIST.CQ
              D efendant.                                                 s.n.opdt-:.-w.RB,
                                                         /


                            PR ETR IA L D ETENTIO N O R D ER

       TheCourt,pursuantto 18U.S.C.j3142,commonly known asthe BailReform Actof
1984,hereby ORD ER S theD efendant,W ILM ER H OLID EY CA STELLA N O S-A LM EN DA RES,

detainedpursuanttotheprovisionsofSections(b),(e)and(9.
                    Prelim inarv Issue:C an This CourtC onsider D efendant'sA llezed
                                             Dancerousness?

       The prelim inary issue here is w hether,underthe facts of this case,the Courtcan legally

considerDefendant'salleged dangerousnesswhen deciding the Government'sm otion forpretrial

detention.Or,to putit another way,is the Courtconstrained from considering a defendant's

alleged dangerousnessw hen the G overnm enthas a statutory basisto m ove fora detention hearing

undertheseriousriskoftlightprongof18U.S.C.j3142(t)(2)(A),butdoesnothaveastatutory
basis to m ove for a detention hearing on dangerousness grounds under 18 U .S.C.

j3142(9(1)(A)-(E)orj3l42(9(2)(B)?
       The Governm entm oved forpretrialdetention ofD efendanton the basisthathe presents a

substantialor serious risk of flightor nonappearance and a danger to the com m unity.How ever,
this case doesnotfitunder any sections ofthe BailRefonn A ctwhich perm itthe G overnm entto

m ove for pretrial detention in the first instance on dangerousness grounds. See 18 U .S.C.

j 3142(t)(1)(A)-(E)and (9(2)(B).Instead,thefactsofthiscase only allow the Governmentto
moveforapretrialdetentionhearingundertheseriousriskofflightprongperj3142(9(2)(A).
       D efense cotm selargued atthe detention hearing that,tmderthe federalpretrialdetention

statute,the G overnm ent cannotm ove in this case for detention on the basis that Defendant is a

danger to the com m tm ity. Further, according to defense counsel, the Court calm ot consider

Defendant's alleged dangerousness in determ ining w hether Defendant should be detained or

released in thiscase.D efensecounselpointed outthatillegalreentry isnotadelineated crim e in 18

U.S.C.j3142(9(1)(A)-(E).Defensecounselalsoassertedthatthereisnoevidenceunder(9(2)(B)
thatthereisaSiseriousriskthatsuchpersonwillobstructjustice,orthreaten,injure,orintimate,or
attempt to threaten, injure, or intimidate, a prospective witness or juror.'' 18 U.S.C. j
3142(t)(2)(B).Therefore,according to Defendant,the Government cannotmove for pretrial
detention under dangerousness grounds of the BailReform Act,and,further,this Courtcannot

considerD efendant'salleged dangerousnessin determ ining whetherD efendantshould be detained

orreleased.

       Defense counseldid concedethatthe G overnm entw asentitled to adetention hearing under

18U.S.C.j3142(t)(2)(A),whichprovidesforahearingifthereis;$aseriousriskthatsuchperson
willtlee.''18 U.S.C.j 3142(t)(2)(A).However,defense counselmaintained that,since the
Govenunentcould notm ove fora detention hearing on the basisthatD efendantis a dangerto the

com m unity orany person,the Governm entcould notseek detention on the dangerprong;rather,in

defense counsel'sview ,the Governm entcould solely argue thatD efendantshould be detained asa
serious risk of flight or nonappearance,and the Court could not consider D efendant's alleged

dangerto any person orthe com m unity in itsdetention analysis and decision.

       ln response,the Governmentmaintained that18 U.S.C.j 3142(9 establisheswhen the
Courtshould hold a detention hearing,while 18 U.S.C.j 3142(g)containsthe factorsto be
considered by the Court in detennining w hether to detain the defendant. A ccording to the

G ovenuuent,the triggering m echanism forholding a hearing' in this case is serious risk offlight

under18U.S.C.j3142(9(2)(A),but,oncethereisabasistoholdadetentionhearing,theCourtis
required to considerifany conditionsofrelease w ould ensure the safety ofthe com m unity and the

appearanceofDefendantpursuantto 18U.S.C.j3142(g).
                                       Il.    C ourt's Analvsis

        The Courtagreesw ith the Governm ent'sreading ofthe federalpretrialdetention statute.

Conversely, the Court disagrees with D efendant's argum ent that the C ourt carmot consider

D efendant's alleged danger to any person or the com m unity in its decision to release or detain

Defendant.This1aw isclearthatsection 314249 laysoutwhen theSjudicialofficershallhold a
hearing to determ ine whether any condition orcom bination of conditions set forth in subsection

(c)ofthissectionwillreasonablyassuretheappearanceofsuchperson asrequiredandthesafety
ofanyperson andthecommunity.''18U.S.C.j314249.Undersection(t)(2)(A),thecourtshall
holda detention hearing tsupon motion ofthe attorney forthe Governmentoruponthejudicial
ofticer'sownmotioninacasethatinvolvesaseriousriskthatsuchpersonwillflee.''18U.S.C.j
3142(9(2)(A).Therefore,inthecaseathand,theCourtwasrequiredtoholdadetentionhearingon
the G overnm ent'sm otion thatD efendantisa seriousrisk oftlightornonappearance.

       Next,Section 3142(g)specifcally statesthatthe kjudicialofficershall,in determining
whetherthere are conditions ofrelease thatw illreasonably assure the appearance oftheperson as

required and the safety of any person and the com m unity''considercertain factorswhich arethen

listedin j3142(g)(1)-(4).18U.S.C.j3142(g)(emphasisadded).Thefourthfactorthatthecourtis
to consideristdthe nature and seriousnessofthe dangerto any person orthe com m unity thatwould

beposedbytheperson'srelease.''18U.S.C.j3142(g)(4).Thus,theplainmeaningofthestatuteis
that,once a courthasa basisto hold a detention hearing,thatcourtisrequired to considerw hether

there are any conditions of release thatw illreasonably assure the safety ofany person and the

comm unity,andthe courtisalso required to considerthenature and seriousnessofthe dangerto

any person or the com m unity that w ould be posed by the person's release.This interpretation

m akesperfectsense and,further,is required by the plain language ofthe B ailRefonn A ct.

         This interpretation ofthe statute is also supported by a case from the Southern D istdctof

Florida,United Statesv.Holmes,438 F.Supp.2d 1340 (S.D.Fla.2005).Thecourtin Holmes
fotm d that

         dangerousness as a grounds for detention is not excluded in cases involving
         detentionhearingsbroughttmder(9(2).Thisconclusionisbasedonaplainreading
         ofthe statute's unam biguous language and structure,the A ct's legislative history,
         and theJohnson 1and Singletonlcourts' analyses. This Court is convinced that
         Congress intended that dangerousness be considered in a1l instances w hether
         arisingundersubsection(9(1)or(942).
1d.at1351;seealso Unitedstatesv.M iller,No.18-80241-CR,2018W L 6977619,at*3(S.D.Fla.
Dec.13,2018)(citingHolmesforthepremisethat,onceahearing isproperlyinvoked,thecourt
can considerothergroundsin makinga detention decision).ThisCourtagreeswiththeHolmes
couë .

         lfD efendant'sposition w ere accepted,itw ould m ean thatin a case w herethe G ovenunent

l United States v Si
               .   ngleton,182F.3d7,12(D.C.Cir.1999)
2 Unitedstatesv.Johnson,399 F.3d 1297 (11thCir.2005)
                                                 4
isstatutorily authorized to moveforpretrialdetention on the seriousrisk oftlightprong inthefirst

instance, but is not statutorily authorized to m ove for pretrial detention on the basis of

dangerousness in the first instance,the Courtcould sim ply never consider a defendant's alleged

dangerousnessin determ ining detention orconditionsofrelease.Thism akesno sense.lftheCourt,

ata detention hearing properly soughtby the G overnm entlm derthe B ailReform A cton serious

risk of flight grounds, detennines that, based on the facts, proffer, testim ony, and argum ent

presented,the release ofthe defendantwould constitute a dangerto the com m unity ora person in

the com m unity,the Courtcarm otsim ply turn a blind eye to those facts.ln such a case,the Courtis

required by theB ailReform A ctto considera defendant'salleged dangerousnessasthisCourtw ill

do in the instantcase.

       In sum ,even ifthe G overnm ent,in a case such as this one,only has statutory groundsto

request a detention hearing on the basis that the defendant is a serious risk of tlight or

nonappearance, the Governm ent can still m ove for detention and present evidence on the

additional ground thatthe defendant is a dangerto anotherperson orto the community,and

therefore no conditions of release liw ill reasonably assure the safety of any person or the

community.''18U.S.C.j3142(g).ThisissobecausetheCourtmustconsiderdangerousnessin
determ ining whether any condition or conditions of release can be fashioned which w ould

kireasonably assure the appearance ofthe person as required and the safety of any person and the

community.''18U.S.C.j3142(g).Accordingly,thecourtisrequiredtoconsiderboththeserious
risk of tlight or nonappearance and the danger to the com m unity prongs once the courtfinds

groundsto hold a detention hearing in the firstplace.
                             111.     FindinasR eaarding PretrialD etention

       A fterconducting a detention hearing in thiscase on A ugust 14,2019,the Courtspecifically

finds thatno conditions or com bination of conditions w illreasonably assure the appearance of

Defendant orthe safety ofthe com m unity and a person w ithin the com m unity as required.The

Courtm akes the follow ing findingsoffactw ith respectto thisorderfordetention:

       Factors:

       a)      Thenature and circumstancesoftheoffensecharged,includingwhetherthe
               offense isa crim e ofviolence or involves a narcotic drug.

       D efendantis charged by Crim inalCom plaint3 with illegalre-entry into the United States,

inviolationof8U.S.C.j1326(a)and(b)(1).lfconvicted,heisfacinguptotenyearsinprison,up
to threeyearsofsupervised release,and up to a$250,000 fine.Theoffense with which Defendant
iscurrently charged doesnotinvolve a crim e ofviolence or a narcotic drug.H owever,D efendant

isnotlegally in the U nited States.

       b)      TheweightoftheevidenceagainstDefendant.
       The weightofthe evidence againstDefendantissubstantial.The Courttakesjudicial
notice ofthe information in the Crim inalComplaint.The following evidence wasestablished by

the CriminalComplaint,the Government's proffer,and the cross-exam ination ofDeportaticm

OfficerAndy K orzen ofICE.

       On oraboutFebruary 17,2019,Defendantw as arrested in Palm Beach County,Florida,on

anoutstandingwarrantforaggravatedbattery(pregnantperson),childabuse,andtamperingwitha
witness.Defendantw as booked and detained atthe Palm Beach County Jail.Upon booking,his

fingerprintsw ere entered into the IA FIS system ,and there w asa positive m atch foran individual


3An Indictm entwasissued aûerthedetentionhearing concluded.
                                                  6
previously rem oved from the U nited States.

       D efendant's im m igration alien file show ed that D efendant is a native and citizen of

Honduras.Recordsshow ed thatD efendantw asrem oved from theU nited Statesto H ondurason or

aboutA pril 18,2008.Thereafter,he re-entered the U nited States illegally and was rem oved to

Hondurason oraboutJune 13,2014,fora second time.Recordsfurthershowedthat,on orabout

April 7, 2008, Defendant w as convicted of the felony offense of possession of cocaine. A

fingerprintcom parison confirm ed thatD efendantw aspreviously rem oved from the U nited States.

A record check revealed that D efendant has not obtained consent from the U nited States

G overnm entforre-adm ission into the U nited States.

       c)     Thehistoryand characteristicsofDefendant.
       TheCourttakesjudicialnoticeoftheM odified PretrialServicesReport.Defendantwas
born in 1980 and isanativeand citizen ofHonduras.He hasan outstanding warrantofremoval

pending.AccordingtoDeportation OfficerKorzen,Defendantfailedtoappearforhisimm igration

hearingssulw unding both ofhispreviousrem ovalsfrom the United States.

       d)     ThecriminalhistoryofDefendant.
       D efendant has been arrested for failure to appear in the past.H e has been convicted of

driving w ithouta properdriver's license and possession ofcocaine.

       In 2019,D efendantw as charged with aggravated battery on a pregnantperson and child

abuse.He pled guilty to misdemeanorbattery and served 163 daysinjailwith creditfortime
served.The child abuse charge w as dropped.According to the G ovenunent,D efendantpunched

hispregnantsignificantotherw ith a closed tist,told hissignificantother'schild thathe could have

killed the child if they resided in H onduras instead of the U nited States,and broke down the

batluoom door.Defendant'spregnantsignificantothersustained injuriesfrom the battery that
required a six-day hospitalstay.A dditionally,D efendantinterfered w ith the victim 's 911 callby

taking herphone away from her.These are vel'y serious allegations.

       e)     TheIikelihood ofDefendant'sappearancein courtifreleased.
       This Courtfindsthatthe Govelmm enthas show n by a preponderance ofthe evidence that

there is no condition or com bination of conditions of release that w ill reasonably asstlre

Defendant's presence if Defendant is released.The Courtfinds that there is a serious risk that

Defendantw illflee orfailto appearifreleased.Based on the nature of the charges,the w eightof

the evidence,the prison sentence D efendant is facing,D efendant's tw o prior rem ovals from the

United States,his crim inalhistory,his pastfailure to appear in a crim inalm atter,his failure to

appear forim m igration court,histiesto a foreign country,his ability to surreptitiously cross the

border,the factthathe hasan im m igration detaineron him ,the factthathe carm otwork legally in

the United States,and his lack oflegalstatus in the United States,this Courtfinds Defendantis a

substantialorserious risk offlightornonappearance.

       9       Thenatureandseriousnessofthedangertoanyperson orthecommunitythat
              w ould be posed by Defendant's release.

       The Courtalso tinds the Govem m enthas show n by clear and convincing evidence that

there is no condition or com bination of conditions of release which w illreasonably assure the

safety ofthe com m unity orthe safety ofany person in the com m unity ifD efendantisreleased.In

lightofthe Government'sevidence againstDefendant,hiscriminalhistory,including a battery

conviction involving violence against a pregnantw om an,the fact that he allegedly threatened a

child, and the fact that he allegedly interfered w ith his significant other's phone call to the

authorities during the attack, the Court finds that the Governm ent has show n by clear and

convincing evidence thatD efendant is a dangerto the com m tm ity.Further,the Governm enthas


                                                8
shown thatDefendantisacleardangerto the wom an whom he allegedly battered while she was

pregnantand to herm inorchild w ho he threatened with violence.The Courtspecifically findsthat

release ofD efendantw illthreaten the safety ofboth those personsasheisa dangerto both ofthem .

       Accordingly,itishereby O RD ER ED thatD efendantbe com m itted to the custody ofthe

A ttorney G eneralforconfinem entin a corrections facility separate,to the extentpracticable,from

persons aw aiting orserving sentencesorbeing held in custody pending appeal.The Courtdirects

thatD efendantbe afforded reasonable opporttm ity for private consultation w ith counsel;and the

Courtdirects that,on order of a courtof the United States or on request of an attorney for the

government,theperson inchargeofthe correctionsfacility in which Defendantisconfineddeliver

Defendantto a United StatesM arshalforthe purpose ofan appearance in corm ection with a court

proceeding.

       D O NE and O R DER ED in Cham bersatW estPalm Beach in the Southern D istrict
                   W
OfFlorida,this X * - day ofAugust, 2019.


                                             W ILLIA M M A TTHE M AN
                                             UN ITED STA TES M A GISTR ATE JU D GE




                                                9
